Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10, 11, 14-18, 20, 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan US 10,346,605 in view of Kursun US 2020/0382491 in view of Newman US 8,550,339



Narasimhan teaches identifying a second authentication process comprising a sequence of biometric authentication challenges for which the user must provide valid biometric responses for authentication, the sequence including at least one facial expression challenge; determining whether the user provides a valid biometric response to each biometric authentication challenge of the second authentication process, including: determining whether a facial expression of the user matches a first facial expression defined by a first facial expression challenge in the sequence of biometric authentication challenges; and authenticating the user in response to determining that: (i) the first authentication process is satisfied based on the face of the user shown in the first image matching the face of the authorized user, and (ii) the second authentication process is satisfied based on the user providing a valid biometric response to each biometric authentication challenge in the sequence of biometric authentication challenges, including determining that the facial expression of the user matches the first facial expression defined by the first facial expression challenge.  (Column 4 lines 32- Column 5 line 30;  Column 6 lines 10-60)   (authenticating a user based on facial expressions in a sequence and comparing said expressions to determine authentication success)

Kursun teaches the biometric authentication challenges include two or more different biometric challenges including at least one facial expression challenge and at least one different biometric 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the system of Kursun with the previous system because it increases the security of the invention.

Newman teaches displaying a sequence of user selected prompts corresponding to the sequence of biometric authentication challenges wherein the sequence of user slected prompts comprises a respected user prompt for each biometric authentication challenge of the two or more different types of biometric authentication challenges (Column 2 lines 27-40, Column 3 lines 1-7)  (teaches used defined biometric sequence including multiple biometric types). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the system of Newman with the previous art because it increases the security of the system and is more user friendly.

As per claims 2, 15 Narasimhan teaches The method of claim 1, wherein determining whether a facial expression of the user matches a first facial expression defined by a first facial expression challenge in the sequence of biometric authentication challenges comprises determining whether a facial expression of the user as shown in the first images matches the first facial expression.  (Column 7 lines 14-21)  (Must authenticate and identify user based on facial data to gain access)


As per claim 3, Narasimhan teaches The method of claim 1, further comprising presenting, for each biometric authentication challenge, a prompt that has been assigned to the biometric authentication challenge and that includes content independent of the biometric authentication challenge.  (Column 8 lines 37-50)  (makes a facial expression to a prompt unrelated to said facial expression)

As per claim 4, 17 Narasimhan teaches The method of claim 3, wherein the prompts are presented in the same order as the sequence of biometric authentication challenges.  (Column 5 lines 20-30) (Column 8 lines 37-50)

As per claim 5, 18 Narasimhan teaches The method of claim 3, further comprising: identifying, for the user, an index that specifies an assignment of each biometric authentication challenge in a set of biometric authentication challenges to a corresponding prompt; and selecting, from the set of biometric authentication challenges, the sequence of biometric authentication challenges in response to initiating authentication of the user.  (Column 5 lines 19-30; Column 6 lines 5-15; 40-51; Column 8 lines 36-61)  (profile of challenges match challenge responses to prompts as selected and set by a user and are compared to prior user responses)


As per claim 10. Narasimhan teaches The method of claim 1, wherein determining whether the user provides a valid biometric response to each biometric authentication challenge of the second authentication process comprises: after determining that the facial expression of the user matches the first facial expression, determining whether a second facial expression of the user matches a second facial expression defined by a second facial expression challenge in the sequence of biometric authentication challenges.  (Column 5 lines 10-50; Column 6 lines 1-15)  (teaches a sequence of facial expressions a user makes to authenticate)

As per claim 11. Narasimhan The method of claim 1, wherein: the sequence of biometric authentication challenges includes a fingerprint biometric challenge requiring a fingerprint of a particular finger of the user; and determining whether the user provides a valid biometric response to each biometric authentication challenge in a same order as the sequence of biometric authentication challenges comprises: receiving second biometric authentication information comprising a fingerprint of a finger of the user; and determining whether the fingerprint of the user matches the fingerprint of the particular finger of the user.  (Column 6 lines 45-53) (requires an additional fingerprint)

As per claim 21, Kursun teaches authenticating the user comprises receiving data from a respective sensor for each different type of biometric authentication challenge wherein the respective sensor for at least one type of biometric authentication challenge is different from the respective sensor for at least one other type of biometric authentication challenge. [0049][0068]  (a plurality of sensors including a microphone and a camera)

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan US 10,346,605 in view of Kursun US 2020/0382491 in view of Newman US 8,550,339 in view of Hughes 9,754,257


As per claim 7. Hughes teaches The method of claim 3, further comprising determining an order of the biometric authentication challenges in the sequence randomly or pseudo-randomly.  (Column 2 lines 30-45)  (teaches challenges in a random order)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the randomness of Huges with the previous art because it increases security.

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan US 10,346,605 in view of Kursun US 2020/0382491 in view of Newman US 8,550,339  in view of Ignatchenko US 9,906,364

As per claims 6, 16 Narasimhan teaches receiving, from the user, data defining the corresponding prompt for each biometric authentication challenge where the prompt comprises an images depicting content different from each biometric authentication challenge in the set of challenges (Column 8 lines 36-61)
Ignatchenko supplements the teachings of Narashimhan (Column 4 lines 19-60).   (teaches images used unrelated to prompt the user for authentication credentials or information)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the teaching of Ignatchenko with the previous art because it improves security.



Claims 8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan US 10,346,605 in view of Kursun US 2020/0382491 in view of Newman US 8,550,339  in view of Burris US 2020/0244650.

As per claim 8. Burris teaches The method of claim 1, wherein authenticating the user comprises: generating a hash using an identifier of each biometric authentication challenge in the sequence of biometric authentication challenges; and using the hash to authenticate the user.  [0037] (uses a hash of the biometric to authenticate the user)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the hash and voice authentication of Burris with Narasimhan because it increases security.


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the voice authentication of Burris with Narasimhan because it increases security.



Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan US 10,346,605 in view of Kursun US 2020/0382491 in view of Newman US 8,550,339 in view of Burris US 2020/0244650 in view of FLINK US 2015/0082390.

As per claim 9. FLINK teaches The method of claim 8, wherein generating the hash using the identifier of each biometric authentication challenge in the sequence of biometric authentication challenges comprises: generating, for each biometric authentication challenge in the sequence of biometric authentication challenges, an encoded response by combining the identifier of the biometric authentication challenge with a timestamp that represents a time at which the user was most recently authenticated; combining the encoded responses; and generating a hash of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the combined hash of FLINK with the previous art because it increases security.



Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan US 10,346,605 in view of Kursun US 2020/0382491 in view of Newman US 8,550,339 in view of MacDonald US 10,192,104

As per claim 13. MacDonald teaches The method of claim 1, wherein: the sequence of biometric authentication challenges includes a hand gesture challenge requiring the user to make a particular hand gesture; and determining whether the user provides a valid biometric response to each biometric authentication challenge of the second authentication process comprises: receiving second biometric authentication information comprising an image or video of a hand gesture; determining whether the hand gesture shown in the image or video matches the particular hand gesture; and determining whether a hand that made the hand gesture shown in the image or video matches a hand of the user.  (Column 13 lines 4-30; Column 14 lines 39-55)  (biometric hand gesture authentication)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the hand gesture of MacDonald because it increases security.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439